Citation Nr: 1752573	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran, in Knoxville, Tennessee, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Veteran testified that during service he injured his right shoulder while carrying a railroad tie and was treated at the trauma center near Fort Hood, Texas.  He further testified that as a result of the right shoulder injury, he was placed on light duty for the remainder of his period of active service.  The virtual file does not include the Veteran's military personnel records, nor does it indicate that any attempts were made to obtain hospitalization records or to verify the Veteran's claim of being placed on light duty.  

The Veteran reported receiving treatment at the Sevier Medical Center in 1982 or 1983.  In October 1989, VA requested records from Sevier Medical Center, but did not receive a response to its request.  It does not appear VA made subsequent attempts to obtain those records.  

A September 2002 notice to the Veteran references 10 pages of medical evidence submitted by the Veteran and received by VA in August 2002.  It is unclear whether that evidence has been associated with the virtual file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file the Veteran's military personnel records.  Requests for service department records should continue until the records are obtained or deemed unavailable.  If any military personnel records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  Obtain and associate with the virtual file the Veteran's treatment records from the trauma center near Fort Hood, or any other hospitalizations during his period of active service.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

3.  Request that the Joint Services Records Research Center (JSRRC) or any other appropriate repository or agency provide any information that may corroborate the Veteran's contention that he was placed on light duty in late 1981 for the remainder of his period of active service.  

Any additional action necessary for independent verification of the contention that the Veteran was placed on light duty from late 1981 to separation, including follow-up action requested by the contacted entity, should be accomplished.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  Notify the Veteran of such action.

4.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claim on appeal, including treatment records from the Sevier Medical Center.  Then take necessary efforts/attempts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

5.  Send a letter to the Veteran, requesting that he submit all lay and medical evidence in his possession relevant to his claim on appeal, including any evidence previously submitted and received by VA in August 2002.  

6.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


